DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the optical fiber has full compatibility with a G652.D category installed optical fibers and G657.A1 category optical fiber".  It is not clear what structural limitations are acquired to meet the claimed limitation.  It 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by USPUB 2015/0055913 to Imoto.
 	Re claims 7 and 10, Imoto discloses an optical fibre comprising:
a glass core (¶0108); a glass cladding (¶0050); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2002/0181912 to Gruner-Nielsen et al.
 	Re claims 1-6, and 9, Gruner-Nielsen shows an optical fibre comprising:
a glass core (¶0057); a glass cladding (¶0051); and
a secondary coating layer 12 (¶0041).  Gruner-Nielsen shows in ¶0041 that high modulus (e.g., 109 Pa).  Gruner-Nielsen  discloses every aspect of claimed invention except for the claimed range of the modulus of the secondary coating 
 	Re claims 2 and 8, Gruner-Nielsen shows that a primary coating layer 11 sandwiched between the glass cladding and the secondary coating layer 12.
Gruner-Nielsen discloses every aspect of claimed invention except for the claimed range of the modulus and the thickness of the primary coating. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to the Gruner-Nielsen’s device to include the claimed range of the modulus and thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 3, Gruner-Nielsen discloses every aspect of claimed invention except for the claimed range of the thickness of the secondary coating. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to the Gruner-Nielsen’s device to include the claimed range of the thickness of the secondary coating, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Re claim 6, since it is not clear what has been further limited in the claim, a through examination cannot be done, however, Gruner-Nielsen teaches in ¶0007 that a length of fiber is spliced.  
 	Re claim 11, Gruner-Nielsen shows in ¶0041 that the coatings are UV curable material, therefore, the range of the refractive index of the UV curable material (polymers) is about 1.447-1.4539.  The refractive index of silica glass is about 1.40-1.55.  Gruner-Nielsen discloses every aspect of claimed invention except for the claimed range of the claimed range of differences in refractive indices. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to the Gruner-Nielsen’s device to include the claimed range of differences in refractive indices, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 12, Gruner-Nielsen discloses every aspect of claimed invention except for the claimed range of the thickness and the modulus. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to the Gruner-Nielsen’s device to include the claimed range of the thickness and the modulus, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/ELLEN E KIM/Primary Examiner, Art Unit 2883